Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
 
Claim Objections
Claim 9 is objected to because of the following informalities:  
	(i) With regard to claim 9 (lines 1-2) the term "wherein the surface has a second side opposite the first side," should be deleted in order to obviate any redundancy since such a limitation has now been incorporated into amended claim 7 (see lines 9-10 of claim 7).
Appropriate correction is required.

Election/Restrictions
Applicant's elected Species II (and Species V was rejoined as noted in the Non-Final office action, mailed on August 30, 2021).
Applicant voluntarily cancelled claims 12-16. Claims 19 and 20 are currently withdrawn (subject to rejoinder at a later date) from further consideration pursuant to 37 CFR 1.142(b), as 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 17, 18, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda et al. (US 8,614,861 B1) in view of Yamada et al. (US 2009/0059423 A1) (and/or in view of Applicant's admitted prior art as applied to claims 5 and 23-25).
	As per claim 1, Tomoda et al. (US 8,614,861 B1) discloses a magnetic recording head (e.g., 56), comprising: a trailing shield (e.g., 68); a main pole (e.g., 66); and a stack (e.g., a spin-torque oscillator (74)) disposed between the trailing shield (68) and the main pole (66) at a media facing surface (e.g., air-bearing surface (43)), wherein the stack (74) comprises at least a layer (e.g., 74d or 74b) having a first surface (e.g., flat surface of (74d or 74b) which faces the main pole (66)) facing the main pole (66), wherein the first surface has a first side (e.g., 75a) at the media facing surface (43) and a second side (e.g., 75b) opposite the first side, wherein a length of 
	As per claim 2, wherein the length of the second side (a) is about one percent to about 90 percent of the length of the first side (b) - see Fig. 6.  This was calculated using the given median of the trapezoid (t): (base1 + base2)/2 = median (which is the line segment between the midpoints of the legs of a trapezoid). The median (t) is disclosed as being 30nm (or less) (col. 7, ll. 49-50), and the difference between length a and length b (see Fig. 6) is 10nm (e.g., see col. 7, ll. 31-32 - i.e., b = a + 10nm). With b1 = a, b2 = b = a + 10nm, and the median = (b1+b2)/2 = (a +( a + 10nm))/2 = 30nm; (2a + 10nm)/2 = 30nm; yields a = 25nm and b = 35nm. This yields a ratio of a/b as 0.7143 or about 71.4%.  See also, Figs. 7-10 for alternative calculations which are within the scope of the claim.
	As per claim 3, wherein the layer (e.g., 74d or 74b) further comprises a second surface (e.g., flat surface of (74d or 74b) which faces trailing shield (68)) opposite the first surface, wherein the second surface has substantially the same shape as the first surface and is substantially parallel to the first surface. See Figs. 5, 6.  
	As per claim 4 (and analogously, as per claim 21), wherein the layer (74d or 74b) is a magnetic layer (e.g., see, inter alia, col. 6, ll. 7-8).  
As per claim 6 (and analogously, as per claim 22), a data storage device (e.g., HDD - see Fig. 1) comprising the magnetic recording head (56) of claim 1.  
	As per claim 7, Tomoda et al. (US 8,614,861 B1) further discloses a magnetic recording head (56), comprising: a trailing shield (68); a main pole (66); and a stack (74) disposed between the trailing shield (68) and the main pole (66) at a media facing surface (e.g., air-bearing surface (43)), wherein the stack (74) comprises at least a layer (e.g., 74d or 74b) having a surface (e.g., 
	As per claim 8 (and analogously, as per claims 23 and 26), wherein the surface has a right trapezoidal shape - see Fig. 17.  
	As per claim 9, wherein the surface has a first side (b) at the media facing surface (43) and a second side (b) opposite the first side (a), wherein a length of the second side (b) is substantially less than a length of the first side (a).  
	As per claim 10, wherein the length of the second side (a) is about one percent to about 90 percent of the length of the first side (b) - see the discussion in relation to claim 2, supra.  
	As per claim 11 (and analogously, as per claims 6, 22), a data storage device (e.g., HDD - see Fig. 1) comprising the magnetic recording head (56) of claim 7.  
As per claim 17, Tomoda et al. (US 8,614,861 B1) further discloses a magnetic recording head (56), comprising: a trailing shield (68); a main pole (66); and a stack (74) disposed between the trailing shield (68) and the main pole (66) at a media facing surface (43), wherein the stack (74) comprises at least a layer (e.g., 74d or 74b) having a surface (e.g., flat surface of (74d or 74b) which faces the main pole (66)) facing the main pole (66), wherein the surface has a first side (75a) at the media facing surface (43), a second side (75b) opposite the first side, a third side (e.g., 75c) connecting the first side (75a) and the second side (75b), and a fourth side (75d) opposite the third side (75c).
As per claim 17, however, although Tomoda et al. (US 8,614,861 B1) does not expressly set forth wherein the third side forms a first angle with respect to a central axis of the surface, 
Tomoda et al. (US 8,614,861 B1) discloses that the difference between the first and second sides can be about 10nm (b-a) (e.g., see col. 7, ll. 31-32). Additionally, the height of the trapezoid (SH) is disclosed as being 50nm (e.g., see col. 7, ll. 32-34). Assuming the difference between a and b is equally divided between both sides, i.e., a near isosceles trapezoid based on the drawings/disclosure of Tomoda et al. (US 8,614,861 B1), a straight-forward trigonometric calculation yields an angle of about 5.71 degrees between the third side with respect to a central axis of the surface, which falls within the claimed range, particularly given the limitations of "from about greater than zero degrees to about 20 degrees."
Thus, given the teachings and suggestions of Tomoda et al. (US 8,614,861 B1), based upon such disclosure and suggestions of Tomoda et al. (US 8,614,861 B1), assuming arguendo that Tomoda et al. (US 8,614,861 B1) somehow does not disclose such an isosceles trapezoid or wherein there is not a calculable angle readily derived from the disclosure of Tomoda et al. (US 8,614,861 B1) to arrive at the claimed "from about greater than zero degrees to about 20 degrees," using the teachings and suggestions of the result-effective variables for providing the SH and the difference among the surfaces (75b) and (75a), with the variables of the "width of the spin-torque oscillator" and difference (b-a) (see Figs, 7-10 and 12-15), it would have been within the skill of the ordinary artisan to provide the claimed angle range set forth in claim 17, in order to arrive at a described "high-frequency magnetic field density (Oe/m)" output (using the result-effective variables as demonstrated and described with regard to Figs. 7-10 and 12-15 of Tomoda et al. (US 8,614,861 B1)), through routine experimentation.
In re Aller, 105 USPQ 233, 235 (CCPA 1955).  
  As per claim 18, see the analogous discussion of the claimed range angle of claim 17, supra.
As per amended claims 1, 7, and 17, Tomoda et al. (US 8,614,861 B1) remains silent with regard to wherein the main pole has a first track width at the media facing surface, the first track width being less than the length of the first side of the first surface of the stack (e.g., a spin-torque oscillator (74)), and a second track width adjacent to the second side of the first surface, the second track width being greater than the first track width.
Such structure, however, is known in the prior art.
As just one example, Yamada et al. (US 2009/0059423 A1) discloses an analogous magnetic recording head, in the same field of endeavor as Tomoda et al. (US 8,614,861 B1), wherein Yamada et al. (US 2009/0059423 A1) discloses the magnetic recording head (e.g., 5) comprising: a trailing shield (e.g., 62); a main pole (e.g., 61); and a stack (e.g., an analogous spin-torque oscillator (e.g. 10)) disposed between the trailing shield (62) and the main pole (61) at a media facing surface (e.g., 100), wherein the stack (e.g., an analogous spin-torque oscillator (e.g. 10)) comprises at least a layer (e.g., magnetic layer (30) and/or magnetic layer (10a)) having a first surface facing the main pole (61), wherein the first surface has a first side at the media adjoining; neighboring:a motel adjacent to the highway."  See https://www.dictionary.com/browse/adjacent. Nothing in the claims as presently drafted requires the "second width" to be in the same plane as the second surface, with such plane parallel to the media facing surface.  
Given the express teachings and motivations, as espoused by Yamada et al. (US 2009/0059423 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the main pole of Tomoda et al. (US 8,614,861 B1) as having a first track width at the media facing surface, with the first track width being less than the length of the first side of the first surface of the stack (e.g., a spin-torque oscillator (74)), and a second track width adjacent to the second side of the first surface, the second track width being greater than the first track width, as expressly taught by Yamada et al. (US 2009/0059423 A1), in order to advantageously provide "a portion 10P protruding beyond the core width of the opposed main magnetic pole 61 in the direction 90 perpendicular to the medium moving direction 85 and parallel to the air bearing surface 100 (see FIG. 1) [of Yamada 
	As per claim 5 (and analogously, as per claims 23, 24, and 25), Tomoda et al. (US 8,614,861 B1) (in combination with Yamada et al. (US 2009/0059423 A1)) further discloses wherein the stack (74) further comprises an underlayer (e.g., 74a) and a spacer layer (e.g., 74c), wherein the magnetic layer (e.g., 74b) is disposed between the underlayer (74a) and the spacer layer (74c).
	However, as per claim 5 (and analogously, as per claims 23, 24, and 25), Tomoda et al. (US 8,614,861 B1) remains silent with regard to wherein the underlayer (74a) is a "seed layer."
Official notice is taken that underlayers which function as seed layers in spin torque oscillators of the type disclosed by Tomoda et al. (US 8,614,861 B1), are notoriously old and well-known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art before the invention was effectively filed to provide the underlayer of Tomoda et al. (US 8,614,861 B1), as being a conventional and well-known "seed layer" is order to advantageously provide a layer which promotes epitaxial growth of a desired crystalline structure formed thereon, as is well-known, established and appreciated in the art. 
It is noted that Applicant has not traversed the Examiner’s position regarding the Official notice’s taken, supra, in preceding rejection, as it pertains to the limitations set forth in claim 5 (and analogously, as repeated in new claims 23-25) (i.e., wherein the underlayers such as disclosed by Tomoda et al. (US 8,614,861 B1), which function as seed layers in spin torque notoriously old and well-known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known).
This is taken to be an admission of prior art by the Applicant.  See MPEP § 2144.03 which states in part:
To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2).

If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

	Emphasis added.
	Since Applicant failed to specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art (other than a general allegation that the claims define a .
 
Response to Arguments
The Applicant states at pages 8-9 of the Response filed on January 25, 2022:
The main magnetic pole 61 of Yamada et al. has a consistent track width that is less than a length of the spin torque oscillator 10 (See Figures 1, 3, and 9). Yamada et al. is silent regarding the main magnetic pole 61 having a first track width at the ABS 100 and a second track width adjacent to a side of a surface of the spin torque oscillator 10 opposite the ABS 100. As such, Yamada et al. is cannot teach or suggest a second track width being greater than the first track width. Furthermore, as discussed above, because Yamada et al. is silent regarding main magnetic pole 61 having a first track width at the ABS 100 and a second track width adjacent to a side of a surface of the spin torque oscillator 10 opposite the ABS 100, the spin torque oscillator 10 may have an increased switch time, and portions near the a side of a surface of the spin torque oscillator 10 opposite the ABS 100 may switch before portions near the ABS 100. 

The Examiner disagrees. More concretely, as set forth in the rejection, supra, Tomoda et al. (US 8,614,861 B1) remains silent with regard to wherein the main pole has a first track width at the media facing surface, the first track width being less than the length of the first side of the first surface of the stack (e.g., a spin-torque oscillator (74)), and a second track width adjacent to the second side of the first surface, the second track width being greater than the first track width.
Such structure, however, is known in the prior art.
As just one example, Yamada et al. (US 2009/0059423 A1) discloses an analogous magnetic recording head, in the same field of endeavor as Tomoda et al. (US 8,614,861 B1), wherein Yamada et al. (US 2009/0059423 A1) discloses the magnetic recording head (e.g., 5) comprising: a trailing shield (e.g., 62); a main pole (e.g., 61); and a stack (e.g., an analogous a second track width (portion of (61) located away from the media facing surface (100), proximate the coil (63) as depicted in Fig. 1), adjacent (i.e.,  lying near, close, or adjoining; neighboring) to the second side of the first surface, the second track width being greater than the first track width - see Fig. 1, where it is evident that the portion of (61) which is located proximate to coil (63), and which is also close or lying near the second surface of the stack (10), is greater in cross-track width than the first track width of (61) (located immediate to the media-facing surface). Note the term "adjacent" has been considered to be "lying near, close, or contiguous; adjoining; neighboring:a motel adjacent to the highway."  See https://www.dictionary.com/browse/adjacent. Nothing in the claims as presently drafted requires the "second width" to be in the same plane as the second surface, with such plane parallel to the media facing surface.  
Given the express teachings and motivations, as espoused by Yamada et al. (US 2009/0059423 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the main pole of Tomoda et al. (US 8,614,861 B1) as having a first track width at the media facing surface, with the first track width being less than the length of the first side of the first surface of the stack (e.g., a spin-torque oscillator (74)), and a second track width adjacent to the second side of the first surface, the advantageously provide "a portion 10P protruding beyond the core width of the opposed main magnetic pole 61 in the direction 90 perpendicular to the medium moving direction 85 and parallel to the air bearing surface 100 (see FIG. 1) [of Yamada et al. (US 2009/0059423 A1)] [such that] . . . a high-frequency magnetic field can be generated [which can be] . . . suitably adjusted so as to achieve a desired oscillation." See paragraph [0037] of Yamada et al. (US 2009/0059423 A1).

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein an MAMR stack is disposed between a trailing shield and a main pole, wherein the main pole increases in cross track width further away from the media facing surface. 
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688